In five consolidated negligence actions *990arising out of the fall of a passenger elevator in a building owned by the defendant corporation, Gretseh Building Number Four, Inc., in which said defendant as a third-party plaintiff interposed a third-party complaint against the Maintenance Co., Inc. (which was under contract to service and to repair the elevator), said defendant and third-party plaintiff appeals from so much of a judgment of the Supreme Court, Kings County, entered November 13, 1961 after a jury trial, as dismissed its third-party complaint against the third-party defendant (Maintenance Co., Inc.), for failure of proof. Judgment, insofar as appealed from, affirmed, with costs. No opinion. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.